Exhibit 10.51

 

Document Prepared by: Jomarie T. Andrews, Esq.

When Recorded, Return to:

 

Hinckley Allen
20 Church Street
Hartford, CT  06103-1221
Attention: Jomarie T. Andrews, Esq.

Tel: (860) 331-2748

 

Parcel Address:5220 Jaindl Boulevard, Bethlehem (Northampton County),
Pennsylvania

 

PIN: L6-16-4M-1 0214

 

OPEN-END MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT

by

RIVERBEND HANOVER PROPERTIES II LLC


as Mortgagor

 

to and for the benefit of

WEBSTER BANK, NATIONAL ASSOCIATION

as Mortgagee

 

Dated:  November 14, 2016 and effective as of November 17, 2016

 







--------------------------------------------------------------------------------

 



OPEN-END MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT

THIS IS AN OPEN-END MORTGAGE UNDER 42 PA.C.S. § 8143 WHICH SECURES FUTURE
ADVANCES. THE MAXIMUM AMOUNT SECURED BY THIS MORTGAGE IS $26,724,948.03, PLUS
ACCRUED AND UNPAID INTEREST.  THIS MORTGAGE FURTHER SECURES ALL ADVANCES
AUTHORIZED UNDER 42 PA.C.S. § 8144.  MORTGAGOR WAIVES AND RELEASES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHTS WHICH IT MAY HAVE TO SEND A WRITTEN
NOTICE PURSUANT TO 42 PA.C.S. §8143(c).

THIS OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
(this “Mortgage”), made as of November 14 , 2016 and effective November 17,
2016, by RIVERBEND HANOVER PROPERTIES II LLC,  a Pennsylvania limited liability
company with an address of 204 West Newberry Road, Bloomfield, Connecticut
06002 (the “Mortgagor”), to and for the benefit of WEBSTER BANK, NATIONAL
ASSOCIATION,  a  national association having a place of business at CityPlace
II, 185 Asylum Street, Hartford, Connecticut 06103 (together with its
successors, transferees and assigns, (“Mortgagee”). 

W I T N E S S E T H:

To secure the payment of a certain loan (the “Loan”) in the maximum principal
amount of up to TWENTY SIX MILLION SEVEN HUNDRED TWENTY FOUR THOUSAND NINE
HUNDRED FORTY EIGHT AND 03/100 DOLLARS ($26,724,948.03) (the “Loan”), in lawful
money of the United States of America, by and among Mortgagor and Mortgagee,
which Loan is evidenced by and is to be paid with interest according to a
certain Promissory Note, dated as of the date hereof (as amended, modified,
renewed or restated, and together with any substitutes or replacements) (the
“Note”), made by Mortgagor to Mortgagee and all other sums due hereunder, under
the other Loan Documents and under the Note (said indebtedness and interest due
under the Note and all other sums due hereunder, under the Note and the other
Loan Documents being hereinafter collectively referred to as the “Debt”),
Mortgagor, intending to be legally bound, has deeded, mortgaged, given, granted,
bargained, sold, alienated, enfeoffed, conveyed, confirmed, warranted, pledged,
assigned, and hypothecated and by these presents does hereby deed, mortgage,
give, grant, bargain, sell, alienate, enfeoff, convey, confirm, warrant, pledge,
assign and hypothecate with mortgage covenants unto Mortgagee, all right, title
and interest of Mortgagor in that certain real property described in Exhibit A
attached hereto (the “Mortgaged Property”) and the buildings, structures,
fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and improvements now or hereafter located thereon (the
“Improvements”);

TOGETHER WITH:  all right, title, interest and estate of Mortgagor now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Mortgaged Property, the Improvements, and the property, rights,
interests and estates hereinafter described are collectively referred to herein
as the “Mortgaged Property”):

(a) all easements, rights-of-way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, all rights to oil, gas, minerals, coal and
other substances of any kind or character, and all





2

--------------------------------------------------------------------------------

 



estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to the Mortgaged Property and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road, highway, alley or avenue, opened, vacated or proposed,
in front of or adjoining the Mortgaged Property, to the center line thereof and
all the estates, rights, titles, interests, dower and rights of dower, curtsey
and rights of curtsey, property, possession, claim and demand whatsoever, both
at law and in equity, of Mortgagor of, in and to the Mortgaged Property and the
Improvements and every part and parcel thereof, with the appurtenances thereto;

(b) all machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures (including, without limitation, all heating, air
conditioning, plumbing, lighting, communications and elevator fixtures),
inventory and articles of personal property and accessions thereof and renewals,
replacements thereof and substitutions therefor, if any, and other property of
every kind and nature, whether tangible or intangible, whatsoever owned by
Mortgagor, or in which Mortgagor has or shall have an interest, now or hereafter
located upon the Mortgaged Property and the Improvements, or appurtenant
thereto, and usable in connection with the present or future operation and
occupancy of the Mortgaged Property and the Improvements and all building
equipment, materials and supplies of any nature whatsoever owned by Mortgagor,
or in which Mortgagor has or shall have an interest, now or hereafter located
upon the Mortgaged Property and the Improvements, or appurtenant thereto, and
usable in connection with the present or future operation, enjoyment and
occupancy of the Mortgaged Property and the Improvements (hereinafter
collectively referred to as the “Equipment”), including any leases of any of the
foregoing, any deposits existing at any time in connection with any of the
foregoing, and the proceeds of any sale or transfer of the foregoing, and the
right, title and interest of Mortgagor in and to any of the Equipment that may
be subject to any “security interests” as defined in the Uniform Commercial
Code, as adopted and enacted by the State or States where any of the Mortgaged
Property is located (the “Uniform Commercial Code”), superior in lien to the
lien of this Mortgage;

(c) all awards or payments, including interest thereon, that may heretofore and
hereafter be made with respect to the Mortgaged Property and the Improvements,
whether from the exercise of the right of eminent domain or condemnation
(including, without limitation, any transfer made in lieu of or in anticipation
of the exercise of said rights), or for a change of grade, or for any other
injury to or decrease in the value of the Mortgaged Property and Improvements;

(d) all leases, tenancies, licenses, subleases, assignments and/or rental or
occupancy agreements and other agreements or arrangements (including, without
limitation, any and all guarantees of any of the foregoing) heretofore or
hereafter entered into affecting the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Mortgaged Property and the Improvements,
including any extensions, renewals, modifications or amendments thereof
(collectively, the “Leases”) and all rents, rent equivalents, moneys payable as
damages or in lieu of rent or rent equivalents, royalties (including, without
limitation, all oil and gas and coal or other mineral royalties and bonuses),
income, fees, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other payment and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Mortgagor or its agents or employees from any and all sources arising from or
attributable to the Mortgaged Property and the Improvements, all





3

--------------------------------------------------------------------------------

 



receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the possession, use
and occupancy of all or any portion of the Mortgaged Property and the
Improvements or personalty located thereon, or rendering of services by
Mortgagor or any operator or manager of the commercial space located in the
Improvements or acquired from others, license, lease, sublease and concession
fees and rentals, and proceeds, if any, from business interruption or other loss
of income insurance and any other items of revenue which would be included in
operating revenues under the Uniform System (as defined in the Loan Agreement)
(the “Rents”), together with all proceeds from the sale or other disposition of
the Leases and the right to receive and apply the Rents to the payment of the
Debt;

(e) all proceeds of and any unearned premiums on any insurance policies covering
the Mortgaged Property, including, without limitation, the right to receive and
apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Mortgaged Property;

(f) all accounts, receivables, escrows, documents, instruments, chattel paper,
claims, deposits and general intangibles, as the foregoing terms are defined in
the Uniform Commercial Code, and all franchises, trade names, trademarks,
symbols, service marks, books, records, plans, specifications, designs,
drawings, permits, consents, licenses, management agreements, franchise
agreements, contract rights (including, without limitation, any contract with
any architect or engineer or with any other provider of goods or services for or
in connection with any construction, repair, or other work upon the Mortgaged
Property), approvals, actions, refunds of real estate taxes and assessments (and
any other governmental impositions related to the Mortgaged Property), and
causes of action that now or hereafter relate to, are derived from or are used
in connection with the Mortgaged Property, or the use, operation, maintenance,
occupancy or enjoyment thereof or the conduct of any business or activities
thereon (hereinafter collectively referred to as the “Intangibles”); and

(g) any and all proceeds, products, offspring, rents and profits from any of the
foregoing, including, without limitation, those from sale, exchange, transfer,
collection, loss, damage, disposition, substitution or replacement of any of the
foregoing and any and all other security and collateral of any nature
whatsoever, now or hereafter given for the repayment of the Debt and the
performance of Mortgagor’s obligations under the Loan Documents.

TO HAVE AND TO HOLD the above granted and described Mortgaged Property unto and
to the use and benefit of Mortgagee, forever;

WITH POWER OF SALE, if and to the extent permitted by applicable law, to secure
the payment to Mortgagee of the Debt at the time and in the manner provided for
its payment in the Note and in this Mortgage;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor shall well and truly pay to Mortgagee the Debt at the time and in the
manner provided in the Note and this Mortgage and shall well and truly abide by
and comply with each and every covenant and condition set forth herein, in the
Note and in the other Loan Documents in a timely manner, these presents and the
estate hereby granted shall cease, terminate and be void;





4

--------------------------------------------------------------------------------

 



THIS IS AN OPEN‑END MORTGAGE AND SECURITY AGREEMENT pursuant to 42 Pa.C.S.
§8143, and secures, inter alia, present and future advances made by Mortgagee
pursuant to the Loan Documents and this Mortgage, plus accrued and unpaid
interest.  The priority of such future advances shall relate back to the date of
this Mortgage, or to such later date as required by applicable law.  This
Mortgage also secures advances made by Mortgagee pursuant to 42 Pa.C.S. §8144,
for the payment of taxes, assessments, maintenance charges, insurance premiums
and other costs incurred by Mortgagee for the protection of the Mortgaged
Property or the lien of this Mortgage, and expenses incurred by Mortgagee by
reason of the occurrence of an Event of Default, and the priority of such
advances, costs and expenses shall also relate back to the date of this
Mortgage, or to such later date as required by applicable law;

AND Mortgagor represents and warrants to and covenants and agrees with Mortgagee
as follows:

1. Payment of Debt and Incorporation of Covenants, Conditions and
Agreements.  Mortgagor shall pay the Debt at the time and in the manner provided
in the Note and in this Mortgage.  All the covenants, conditions and agreements
contained in (a) the Note, and (b) the other Loan Documents are hereby made a
part of this Mortgage to the same extent and with the same force as if fully set
forth herein.

2. Warranty of Title.  Mortgagor warrants that Mortgagor is the fee simple owner
of the Mortgaged Property and has good and marketable title to the Mortgaged
Property and has the full power, authority and right to execute, deliver and
perform its obligations under this Mortgage and to deed, encumber, mortgage,
give, grant, bargain, sell, alienate, enfeoff, convey, confirm, pledge, assign
and hypothecate the same and that Mortgagor possesses a fee estate in the
Mortgaged Property and the Improvements and that it owns the Mortgaged Property
free and clear of all liens, encumbrances and charges whatsoever except for the
Permitted Encumbrances and that this Mortgage is and will remain a valid and
enforceable first lien on and security interest in the Mortgaged Property,
subject only to encumbrances listed in the loan title insurance policy delivered
in connection with the Loan (the “Permitted Encumbrances”).  Mortgagor
represents and warrants that none of the Permitted Encumbrances will,
individually or in the aggregate, materially and adversely affect (i)
Mortgagor’s ability to pay in full in a timely manner its obligations,
including, without limitation, the Debt, (ii) the use of the Mortgaged Property
for the use currently being made thereof, (iii) the operation of the Mortgaged
Property for the operation currently being made thereof, or (iv) the value of
the Mortgaged Property.  Mortgagor shall forever warrant, defend and preserve
such title and the validity and priority of the lien of this Mortgage and shall
forever warrant and defend the same to Mortgagee against the claims of all
persons whomsoever.

3. Insurance.  The Mortgagor shall keep the Mortgaged Property insured for the
benefit of the Mortgagee against loss or damage by fire and available extended
coverage risks, as may be required by the Mortgagee from time to time, and
provided coverage of not less than the coverage encompassed by Fire, Extended
Coverage, and Vandalism and Malicious Mischief perils broadened to include the
so-called "All Risk of Physical Loss", all in a format approved by the Mortgagee
and in sufficient amounts to prevent the application of any insurance policy
co-insurance contribution on any loss and shall in no event be less than the
full face amount of the





5

--------------------------------------------------------------------------------

 



Note.  Policies shall be written on a Builder's Risk, Completed Value,
non-reporting form which shall include coverage therein for "completion and/or
Mortgaged Property occupancy" only if improvements being made to the Mortgaged
Property are so substantial as to require such coverage in addition to
Mortgagor’s extended coverage policy. All insurance herein provided for shall be
obtained by the Mortgagor (notwithstanding the procurement of other insurance
policies by other persons or parties and relating to the Mortgaged Property) and
carried in companies reasonably approved by the Mortgagee, and all policies,
including additional and renewal policies, marked “premiums paid” and containing
an agreement by the insurer that the policy shall not be canceled or materially
changed without at least thirty (30) days' prior written notice to the
Mortgagee, the policy, or any duplicate original policy, shall be delivered to
the Mortgagee, and all renewal policies, including additional and renewals,
modifications and extensions thereof, shall be deposited with the Mortgagee
throughout the life of the loan and shall be payable, in case of loss or damage,
to the Mortgagee as the first mortgagee, and shall contain the standard
non-contributing mortgagee clause entitling the Mortgagee to collect all
proceeds payable under all such insurance, as well as standard waiver of
subrogation endorsement, and waiver of other endorsements, as the Mortgagee may
require, all to be in form acceptable to the Mortgagee.  In the event of any
material loss, the Mortgagor will give immediate notice to the Mortgagee.  The
Mortgagor hereby authorizes the Mortgagee, at its option, to collect, adjust and
compromise any losses under any of the insurance policies, to endorse the
Mortgagor's name on any document or instrument in payment of any insured loss
and, after deducting the costs of collection, to apply the proceeds, at the
Mortgagee's sole option, as follows:  (i) as a credit upon the indebtedness
secured hereby, whether or not the same shall be then due and payable, in which
event, the lien of this Mortgage shall be affected only by a reduction thereof
in any amount equal to the amount so applied as a credit, or (ii) to repairing
or restoring the Mortgaged Property or any part thereof, in which event, the
Mortgagee shall not be obligated to see to the proper application thereof, nor
shall the amount so released or used be deemed a payment on any indebtedness
secured hereby.  The Mortgagor shall obtain, carry and maintain comprehensive
general liability insurance covering the Mortgaged Property in an amount of no
less than One Million Dollars ($1,000,000) bodily injury and/or property damage,
per occurrence, and Demolition Insurance in the event that all buildings on the
Mortgaged Property cannot always be automatically rebuilt to the same
specifications, and in the same location in the case of all types of
destruction, regardless of magnitude.  Mortgagor shall provide Mortgagee with a
Certificate of Insurance containing a provision designating the Mortgagee as an
additional insured party and providing for not less than thirty (30) days
written notice to the Mortgagee prior to any material change or cancellation of
liability insurance for other than non-payment, and ten (10) days written notice
to the Mortgagee prior to any cancellation for non-payment.  Insurance may be
provided under a blanket policy to satisfy the requirements of this Section;
provided that evidence of applicability of coverages to the Mortgaged Property
is provided. 

Notwithstanding the foregoing and provided Mortgagor is not in default under the
Note or this Mortgage Deed, and further provided that Mortgagee is satisfied
that there is no legal impediment to the building and improvements being rebuilt
or repaired and that there are sufficient insurance proceeds or other funds
available from Mortgagor for reconstruction, Mortgagee shall receive all
insurance proceeds to be held and thereafter advanced to Mortgagor to pay for
the cost of the improvements on the Mortgaged Property in installments as the
work





6

--------------------------------------------------------------------------------

 



progresses, the time and amount of each advance and upon such other terms
relating to such reconstruction as are satisfactory to the Mortgagee in its
reasonable discretion.

4. Payment of Impositions and Other Charges.  Mortgagor shall pay all taxes,
assessments, water rates, sewer rents, utility charges and other charges, and
any liens prior to the lien of this Mortgage now or hereafter assessed or liens
on or levied against the Mortgaged Property or any part thereof, and in case of
default in the payment thereof when the same shall be due and payable, it shall
be lawful for the Mortgagee, without notice or demand, to pay the same or any of
them; and the monies paid by the Mortgagee in discharge of taxes, assessments,
water rates, sewer rents, utility charges and other charges, and prior liens
shall be a lien on the Premises added to the amount of said Note or obligation
and secured by this Mortgage, payable on demand, with interest at the rate set
forth in the Note secured hereby from the time of payment of the same; and upon
request of the Mortgagee, the Mortgagor shall exhibit to the Mortgagee receipts
for the payment of all items specified in this Paragraph prior to the date when
the same shall become delinquent.

5. Tax Escrow.  Upon occurrence and continuance of any Event of Default, or if
Mortgagor fails to provide Mortgagee with proof of payment within thirty (30)
days after the due date of any such taxes, Mortgagor shall pay to the Mortgagee,
together with, and in addition to, the monthly installments of interest provided
in the Note, on the date provided for the first payment of interest in the Note
and on the first day of each month thereafter until the Note has been fully
paid, a sum equal to one-twelfth (1/12) of the yearly real property taxes
assessed against the Mortgaged Property as estimated by the Mortgagee (in the
exercise of its reasonable discretion).  The Mortgagee shall hold said sums in a
non-interest-bearing account, in trust, to pay said taxes in the manner and to
the extent permitted by law when the same become due and payable in each
year.  If the total payments made by the Mortgagor to the Mortgagee on account
of said taxes up to the time when the same become due and payable, shall exceed
the amount of payment for said taxes actually made by the Mortgagee, such excess
shall be credited by the Mortgagee on the next subsequent payment or payments to
become due from the Mortgagor to the Mortgagee on account of said taxes.  If,
however, said payments shall not be sufficient to pay said taxes when the same
become due and payable, then the Mortgagor agrees to pay to the Mortgagee the
amount necessary to make up the deficiency upon demand by the Mortgagee.  At any
time after the occurrence and during the continuance of any Event of Default (as
hereinafter defined), the Mortgagee may, at its option, apply the balance
remaining of the sums so accumulated as a credit against the principal or
accrued and unpaid interest of the Note, or both.

6. Condemnation.  Notwithstanding any taking by eminent domain, alteration of
the grade of any street or other injury to, or decrease in, value of the
Mortgaged Property by any public or quasi-public authority or corporation, the
Mortgagor shall continue to pay interest on the entire principal sum then
secured and all payments required by the Note and this Mortgage until any such
award or payment shall have been actually received by the Mortgagee, and any
reduction in the principal sum resulting from the application by the Mortgagee
of such award or payment as hereinafter set forth shall be deemed to take effect
only on the date of such receipt; said award or payment may, at the option of
the Mortgagee, be retained and applied by the Mortgagee toward payment of the
monies secured by this Mortgage, or be paid over wholly or in part to the
Mortgagor for the purpose of altering, restoring or rebuilding any part of the
Mortgaged Property which may have been altered, damaged or destroyed as a result
of any such





7

--------------------------------------------------------------------------------

 



taking, alteration of grade or other injury to the Mortgaged Property, or for
any other purpose or object satisfactory to the Mortgagee, but the Mortgagee
shall not be obligated to see to the application of any amount paid over to the
Mortgagor; and that if, prior to the receipt by the Mortgagee of such award or
payment, the Mortgaged Property shall have been sold on foreclosure of this
Mortgage, the Mortgagee shall have the right to receive said award or payment to
the extent of any deficiency found to be due upon such sale, with legal interest
thereon. Prior to the occurrence of any Event of Default, and provided that
proceeds and other sums available from Mortgagor are sufficient to restore any
damage resulting from such taking, Mortgagee agrees that it will permit proceeds
of any partial taking to be applied to restoration at the Mortgaged Property.

7. Leases and Rents.  Mortgagor does hereby absolutely and unconditionally
assign to Mortgagee, all Mortgagor’s right, title and interest in all current
and future Leases and Rents, it being intended by Mortgagor that this assignment
constitutes a present, absolute assignment and not an assignment for additional
security only.  Such assignment to Mortgagee shall not be construed to bind
Mortgagee to the performance of any of the covenants, conditions or provisions
contained in any such Lease or otherwise impose any obligation upon
Mortgagee.  Mortgagor agrees to execute and deliver to Mortgagee such additional
instruments, in form and substance reasonably satisfactory to Mortgagee, as may
hereafter be reasonably requested by Mortgagee to further evidence and confirm
such assignment.  Notwithstanding the provisions of this Section 7, so long as
no Event of Default shall have occurred and be continuing under the Loan
Documents, Mortgagor shall have the sole but revocable right and license to act
as landlord under the Leases and to enforce the covenants of the Leases.  Upon
the occurrence and during the continuance of an Event of Default, without the
need for notice or demand, the license granted to Mortgagor herein shall
automatically be revoked.  Mortgagee is hereby granted and assigned by Mortgagor
the right, at its option, upon revocation of the license granted herein, to
enter upon the Mortgaged Property in person, by agent or by court-appointed
receiver to collect the Rents.  Any Rents collected after the revocation of the
license shall be applied by Mortgagee as determined by Mortgagee in its
discretion.  Mortgagor expressly understands that any and all proposed leases
are included in the definition of “Lease” or “Leases” as such terms may be used
throughout this Mortgage, the Note and the other Loan Documents.  In the event
of any conflict between the provisions of this Section 7 and the terms and
conditions of that certain Assignment of Leases and Rents from Mortgagor to
Mortgagee of even date herewith, the terms and conditions of the Assignment of
Leases and Rents shall control. 

8. Operation and Maintenance of Mortgaged Property.  The Mortgagor shall
maintain the Mortgaged Property in good condition and repair, shall not commit
or suffer any waste of the Mortgaged Property, and shall comply with, or cause
to be complied with, all statutes, ordinances and requirements of any
governmental authority relating to the Mortgaged Property; and the Mortgagor
shall promptly repair, restore, replace or rebuild any part of the Mortgaged
Property now or hereafter subject to the lien of this Mortgage which may be
damaged or destroyed by any casualty whatsoever or which may be affected by any
condemnation or eminent domain proceeding.  The Mortgagor shall complete and pay
for, within a reasonable time, any structure at any time in the process of
construction on the Mortgaged Property; and the Mortgagor shall not initiate,
join in, or consent to, any change in any private restrictive covenant or
private restrictions limiting or defining the uses which may be made of the
Mortgaged





8

--------------------------------------------------------------------------------

 



Property or any part thereof, without the written consent of the Mortgagee,
which consent shall not be unreasonably withheld or delayed. 

9.



Transfer or Encumbrance of the Mortgaged Property.

(a) Mortgagor acknowledges that Mortgagee has examined and relied on the
creditworthiness and experience of Mortgagor in owning and operating properties
such as the Mortgaged Property in agreeing to make the Loan, and that Mortgagee
will continue to rely on Mortgagor’s ownership of the Mortgaged Property as a
means of maintaining the value of the Mortgaged Property as security for
repayment of the Debt.  Mortgagor acknowledges that Mortgagee has a valid
interest in maintaining the value of the Mortgaged Property so as to ensure
that, should Mortgagor default in the repayment of the Debt, Mortgagee can
recover the Debt by a sale of the Mortgaged Property.  Except as expressly
permitted under this Mortgage or under the other Loan Documents, Mortgagor shall
not cause or suffer to occur or exist, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, any sale, transfer, mortgage,
pledge, lien or encumbrance (other than Permitted Encumbrances) (collectively,
“Transfers”) of (i) all or any part of the Mortgaged Property or (ii) any direct
or indirect beneficial ownership interest (in whole or part) in Mortgagor,
irrespective of the number of tiers of ownership, without the prior written
consent of Mortgagee which consent shall not be unreasonably withheld provided
that Griffin Industrial Realty, Inc. or entities controlled by it retain not
less than fifty (50%) of the beneficial ownership of Mortgagor .

(b) The occurrence of any Transfer in violation of this Section 9 shall
constitute an Event of Default hereunder, whereupon Mortgagee at its option,
without being required to demonstrate any actual impairment of its security or
any increased risk of default hereunder, may declare the Debt immediately due
and payable.

(c) Mortgagee’s consent to one Transfer shall not be deemed to be a waiver of
Mortgagee’s right to require such consent to any future occurrence of same.  Any
Transfer made in contravention of this paragraph shall be null and void and of
no force and effect.

(d) Mortgagor agrees to bear and shall pay or reimburse Mortgagee on demand for
all reasonable expenses (including, without limitation, reasonable attorneys’
fees and disbursements. title search costs and title insurance endorsement
premiums) incurred by Mortgagee in connection with the review, approval and
documentation of any Transfer which requires the consent of Mortgagee.

10. Financial Covenants.  So long as any sums are due and owing pursuant to the
Note, this Mortgage or any other Loan Document securing the loan, Mortgagor
shall maintain compliance with the following covenants, each of which be tested
annually at the end of each fiscal year, commencing with the first fiscal year
which occurs after the fiscal year during which all tenants are paying rent, or
2018, whichever is earlier:

(a)



Mortgagor shall maintain a minimum debt service coverage ratio of 1.25 to 1:00
(the “DSCR”).  The DSCR will be computed based on the net operating income of
the Mortgaged Premises and the property at 5210 Jaindl Boulevard, Bethlehem,





9

--------------------------------------------------------------------------------

 



Pennsylvania (the “Adjacent Premises”) for the preceding fiscal year over debt
service due and payable on the Loan during such fiscal year.

(b)



Mortgagor shall maintain a maximum loan to value ratio of seventy (70%) for the
Mortgaged Property and the Adjacent Premises combined at all time during the
term of the Loan. 

11. Financial Reporting.  Grantor agrees to provide without expense to Grantee
within one hundred twenty (120) days after the end of each fiscal year:

(a)



annual internally generated balance sheet, operating statement and cash flow
statements of Mortgagor, certified by an officer of Mortgagor as being true,
accurate and complete in all material respects;

(b)



rent rolls for the Mortgaged Property;

(c)



audited financial statements for Griffin Industrial Realty, Inc.;

(d)



and any other information as reasonably requested by Mortgagee, all in form and
substance reasonably satisfactory to the Mortgagee.

12. Changes in Laws Regarding Taxation.  If any law is enacted or adopted or
amended after the date of this Mortgage which deducts the Debt from the value of
the Mortgaged Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Debt or Mortgagee’s interest in the
Mortgaged Property, Mortgagor will pay such tax, with interest and penalties
thereon, if any.  In the event Mortgagee is advised by counsel chosen by it that
the payment of such tax or interest and penalties by Mortgagor would be unlawful
or taxable to Mortgagee or unenforceable or provide the basis for a defense of
usury, then in any such event, Mortgagee shall have the option, by written
notice of not less than ninety (90) days, to declare the Debt immediately due
and payable and, provided no Event of Default exists, no Prepayment Charge shall
be due in connection therewith.

13. No Credits on Account of the Debt.  Mortgagor will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Impositions or other charges assessed against the Mortgaged Property, or any
part thereof, and no deduction shall otherwise be made or claimed from the
assessed value of the Mortgaged Property, or any part thereof, for real estate
tax purposes by reason of this Mortgage or the Debt.  In the event such claim,
credit or deduction shall be required by law, Mortgagee shall have the option,
by written notice of not less than ninety (90) days, to declare the Debt
immediately due and payable and, provided no Event of Default exists, no
Prepayment Charge shall be due in connection therewith.

14. Documentary Stamps.  If at any time the United States of America, any State
thereof or any subdivision of any such State shall require revenue or other
stamps to be affixed to the Note or this Mortgage, or impose any other tax or
charge on the same, Mortgagor will pay for the same, with interest and penalties
thereon, if any.

15. Performance of Other Agreements.  Mortgagor shall observe and perform each
and every material term to be observed or performed by Mortgagor pursuant to the
terms of any





10

--------------------------------------------------------------------------------

 



agreement or recorded instrument (including all instruments comprising the
Permitted Encumbrances) affecting or pertaining to the Mortgaged Property, and
will not suffer or permit any default or event of default (after giving effect
to any applicable notice requirements and cure periods) to exist under any of
the foregoing.

16.



Further Acts.

(a) Mortgagor will, at the sole cost and expense of Mortgagor, and without
expense to Mortgagee, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, mortgages, assignments, notices of assignment,
Uniform Commercial Code financing statements or continuation statements,
transfers and assurances as Mortgagee shall, from time to time, reasonably
require, for the better assuring, conveying, assigning, transferring, and
confirming unto Mortgagee the property and rights hereby deeded, mortgaged,
given, granted, bargained, sold, alienated, enfeoffed, conveyed, confirmed,
pledged, assigned and hypothecated or intended now or hereafter so to be, or
which Mortgagor may be or may hereafter become bound to convey or assign to
Mortgagee, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage or for filing, registering or recording this Mortgage
or for facilitating the sale of the Loan and the Loan Documents as described in
subparagraph (b) below.  Mortgagor, on demand, will deliver and hereby
authorizes Mortgagee to file in the name of Mortgagor, one or more financing
statements, chattel mortgages or other instruments, to evidence more effectively
the security interest of Mortgagee in the Mortgaged Property.  Upon foreclosure
or the appointment of a receiver, Mortgagor will, at its sole cost and expense,
and without expense to Mortgagee, cooperate fully and completely to effect the
assignment or transfer of any license, permit, agreement or any other right
necessary or useful to the operation of the Mortgaged Property.  Mortgagor
grants to Mortgagee an irrevocable power of attorney coupled with an interest
for the purpose of exercising and perfecting any and all rights and remedies
available to Mortgagee at law and in equity, including, without limitation, such
rights and remedies available to Mortgagee pursuant to this paragraph.

(b) Mortgagee shall have the right to transfer its obligations under this
Mortgage and under the other Loan Documents (or may transfer the portion thereof
corresponding to the transferred portion of the Debt), and thereafter Mortgagee
shall be relieved of any obligations hereunder and under the other Loan
Documents arising after the date of said transfer with respect to the
transferred interest.

17. Recording of Mortgage, Etc.  Mortgagor, forthwith upon the execution and
delivery of this Mortgage and thereafter, from time to time, shall cause this
Mortgage, and any security instrument creating a lien or security interest or
evidencing the lien hereof upon the Mortgaged Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect the lien or security interest hereof upon, and
the interest of Mortgagee in, the Mortgaged Property.  Mortgagor will pay all
filing, registration or recording fees, and all expenses incident to the
preparation, execution and acknowledgment of this Mortgage, any deed of trust
supplemental hereto, any security instrument with respect to the Mortgaged
Property and any instrument of further assurance, and all federal, state, county
and municipal, taxes, duties, imposts, assessments and charges arising out of or
in connection with the execution and delivery of this Mortgage, any deed of
trust supplemental hereto, any security instrument with respect to





11

--------------------------------------------------------------------------------

 



the Mortgaged Property or any instrument of further assurance, except where
prohibited by law so to do.  Mortgagor shall hold harmless and indemnify
Mortgagee, its successors and assigns, against any liability incurred by reason
of the imposition of any tax on the making and recording of this Mortgage.

18. Reporting Requirements.  Mortgagor agrees to give prompt notice to Mortgagee
of the insolvency or bankruptcy filing of Mortgagor or the death, insolvency or
bankruptcy filing of any guarantor, general partner or limited partner of
Mortgagor.

19. Events of Default.  The Debt shall become immediately due and payable at the
option of Mortgagee upon the happening of any Event of Default.  The term “Event
of Default” as used in this Mortgage shall include any of the following:

(a)



after default in the payment of: (i)  any periodic installment of principal
and/or of interest within five (5) business days after the due date thereof as
set forth in the Note, (ii) the outstanding principal balance of the Note,
together with interest accrued on the principal balance, at maturity of the
Note, or (iii) any other sums to  be paid by Mortgagor under this Mortgage or
any of the other Loan Documents, which is not cured within ten (10) days after
written notice thereof to Mortgagor; or

(b)



after nonpayment of any tax, water rate or assessment prior to the occurrence of
a penalty, additional interest or the acceleration of any future installments;
or

(c)



upon default in keeping in force the insurance required herein; or

(d)



after default, after notice and demand, either in delivering the policies of
insurance herein described or referred to or in reimbursing the Mortgagee for
premiums paid on such insurance, as herein provided; or

(e)



after default for thirty (30) days after notice and demand in the payment of any
installment which may then be due or delinquent for any assessment for local
improvement for which an official bill has been issued by the appropriate
authorities and which may now or hereafter affect the Mortgaged Property and may
be or become payable in installments; or

(f)



upon the actual or threatened waste, removal or demolition of, or material
alteration to, any part of the Mortgaged Property, except as permitted herein;
or

(g)



upon assignment by the Mortgagor of the whole or any part of the rents, income
or profits arising from the Mortgaged Property without the written consent of
the Mortgagee;

(h)



should the Mortgagor lease, sell, encumber or otherwise convey or transfer any
of its interest in or ownership of the Mortgaged Property (other than leases of
space in the ordinary course of business on reasonable market terms, and the
granting of easements for service to the Mortgaged Property which do not
interfere with the location of any buildings or improvements and do not reduce
the value of the





12

--------------------------------------------------------------------------------

 



Mortgaged Property) without the prior written consent of the Mortgagee, the
Mortgagee retains the right to withhold its consent to any transfer and shall
not be required to satisfy Mortgagor nor any third party as to the reason for
withholding such consent; or

(i)



should the Mortgagor be deprived of either title or possession or control of the
Mortgaged Property by process or operation of law or order of court; or

(j)



should the Mortgagor be involved as a debtor pursuant to the bankruptcy laws of
the United States or if any proceeding shall be instituted on any lien or
mortgage of any kind effecting the Mortgaged Property, or should the Mortgagor
be judged to be bankrupt or insolvent, or should a judgment lien, execution or
similar process be levied against the Mortgaged Property and any of the
aforesaid not be released, unstayed, or otherwise vacated for a period of ninety
(90) days; or

(k)



upon default in the observance or performance of any other covenants or
agreements of the Mortgagor hereunder or under any other instrument securing the
debt or any portion thereof, after notice and failure to cure within thirty (30)
days, or such longer period as is reasonably necessary to cure such default,
provided that Mortgagor diligently pursues such cure to completion or

(l)



default in the performance of any of Mortgagor's covenants or agreements in any
other mortgage or other security instrument on the Mortgaged Property; or

(m)



after default under any other promissory note or evidence of indebtedness by the
Mortgagor to the Mortgagee, and if such default continues for a period of thirty
(30) days after written notice; or after default beyond applicable notice and
cure periods under that certain Open-End Mortgage, Assignment of Leases and
Rents and Security Agreement from Riverbend Hanover Properties I LLC to
Mortgagee of even date herewith; or

(n)



should any misrepresentation, misstatement or omission of fact, made herein or
in any other document or statement given in connection herewith by the
Mortgagor, prove to have existed when made in any material respect; or

(o)



upon election by Mortgagee to exercise its right to accelerate maturity of the
principal sum pursuant to the provisions of the Note or of any other instrument
which may be held by the Mortgagee as additional security for the Note following
the occurrence of an Event of Default thereunder (and expiration of any
applicable cure period); or

(p)



failure of the Mortgagor to provide financial information or to comply with
financial covenants as required pursuant to Sections 10 and 11 of this Mortgage
and if such default continues for a period of thirty (30) days after notice; or

(q)



failure of the Mortgagor to provide the Springing Master Lease, if required
under the provisions of Section 46 of this Mortgage.

 





13

--------------------------------------------------------------------------------

 



20. Right To Cure Defaults.  Upon the occurrence and during the continuance of
any Event of Default, Mortgagee may, but without any obligation to do so and
without notice to or demand on Mortgagor and without releasing Mortgagor from
any obligation hereunder, make or do the same in such manner and to such extent
as Mortgagee may deem necessary to protect the security hereof.  Mortgagee is
authorized to enter upon the Mortgaged Property for such purposes or appear in,
defend, or bring any action or proceeding to protect its interest in the
Mortgaged Property or to foreclose this Mortgage or collect the Debt, and the
cost and expense thereof (including reasonable attorneys’ fees and disbursements
to the extent permitted by law), with interest at the Default Rate (as defined
in the Note) for the period after notice from Mortgagee that such cost or
expense was incurred to the date of payment to Mortgagee, shall constitute a
portion of the Debt, shall be secured by this Mortgage and the other Loan
Documents and shall be due and payable to Mortgagee upon demand.

21.



Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee may take such action, without notice or demand, as it deems advisable
to protect and enforce its rights against Mortgagor and in and to the Mortgaged
Property by Mortgagee itself or otherwise, including, without limitation, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Mortgagee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee:

i. declare the entire Debt to be immediately due and payable;

ii. to the extent permitted by applicable law, institute a proceeding or
proceedings, judicial or nonjudicial, by advertisement or otherwise, for the
complete foreclosure of this Mortgage in which case the Mortgaged Property or
any interest therein may be sold for cash or upon credit in one or more
parcels or in several interests or portions and in any order or manner;

iii. with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Debt then due and payable,
subject to the continuing lien of this Mortgage for the balance of the Debt not
then due;

iv. if and to the extent permitted by applicable law, sell for cash or upon
credit the Mortgaged Property or any part thereof and all estate, claim, demand,
right, title and interest of Mortgagor therein and rights of redemption thereof,
pursuant to the power of sale contained herein or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;

v. institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, or in any
of the other Loan Documents;

vi. to the extent permitted by applicable law, recover judgment on the Note
either before, during or after any proceedings for the enforcement of this
Mortgage;





14

--------------------------------------------------------------------------------

 



vii. apply for the appointment of a trustee, receiver, liquidator or conservator
of the Mortgaged Property, to the extent permitted by applicable law, without
notice and without regard for the adequacy of the security for the Debt and
without regard for the solvency of the Mortgagor, any guarantor or of any
person, firm or other entity liable for the payment of the Debt;

viii. enforce Mortgagee’s interest in the Leases and Rents and enter into or
upon the Mortgaged Property, either personally or by its agents, nominees or
attorneys and dispossess Mortgagor and its agents and servants therefrom, and
thereupon Mortgagee may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Mortgaged
Property and conduct the business thereat; (B) complete any construction on the
Mortgaged Property in such manner and form as Mortgagee deems advisable; (C)
make alterations, additions, renewals, replacements and improvements to or on
the Mortgaged Property; (D) exercise all rights and powers of Mortgagor with
respect to the Mortgaged Property, whether in the name of Mortgagor or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents; and (E) apply the receipts from the Mortgaged Property to the
payment of Debt, after deducting therefrom all expenses (including reasonable
attorneys’ fees and disbursements) incurred in connection with the aforesaid
operations and all amounts necessary to pay the taxes, assessments insurance and
other charges in connection with the Mortgaged Property, as well as just and
reasonable compensation for the services of Mortgagee, its counsel, agents and
employees; or

ix. pursue such other rights and remedies as may be available at law or in
equity or under the Uniform Commercial Code, including, without limitation,
Section 9604(a)(2) of the Uniform Commercial Code.

In the event of a sale, by foreclosure or otherwise, of less than all of the
Mortgaged Property, this Mortgage shall continue as a lien on the remaining
portion of the Mortgaged Property.

(b) The proceeds of any sale made under or by virtue of this paragraph, together
with any other sums which then may be held by Mortgagee under this Mortgage,
whether under the provisions of this paragraph or otherwise, shall be applied by
Mortgagee to the payment of the Debt in such priority and proportion as
Mortgagee in its sole discretion shall deem proper.

(c) Mortgagee may adjourn from time to time any sale by it to be made under or
by virtue of this Mortgage by announcement at the time and place appointed for
such sale or for such adjourned sale or sales; and, except as otherwise provided
by any applicable provision of law, Mortgagee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

(d) Upon the completion of any sale or sales pursuant hereto, Mortgagee (to the
extent permitted by law) or an officer of any court empowered to do so, shall
execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, conveying, assigning
and transferring all estate, right, title and interest in and to the property
and rights sold.  Any sale or sales made under or by virtue of this paragraph,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a





15

--------------------------------------------------------------------------------

 



judgment or decree of foreclosure and sale, shall operate to divest all the
estate, right, title, interest, claim and demand whatsoever, whether at law or
in equity, of Mortgagor in and to the properties and rights so sold, and shall
be a perpetual bar both at law and in equity against Mortgagor and against any
and all persons claiming or who may claim the same, or any part thereof from,
through or under Mortgagor.

(e) Upon any sale made under or by virtue of this paragraph, whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, Mortgagee may bid for and
acquire the Mortgaged Property or any part thereof and in lieu of paying cash
therefor may make settlement for the purchase price by crediting upon the Debt
the net sales price after deducting therefrom the expenses of the sale and costs
of the action and any other sums which Mortgagee is authorized to deduct under
this Mortgage.

(f) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect in any manner or to any extent the lien of this Mortgage upon the
Mortgaged Property or any part thereof, or any liens, rights, powers or remedies
of Mortgagee hereunder, but such liens, rights, powers and remedies of Mortgagee
shall continue unimpaired as before.

(g) Mortgagee may terminate or rescind any proceeding or other action brought in
connection with its exercise of the remedies provided in this paragraph at any
time before the conclusion thereof, as determined in Mortgagee’s sole discretion
and without prejudice to Mortgagee.

(h) Mortgagee may resort to any remedies and the security given by the Note,
this Mortgage or the other Loan Documents in whole or in part, and in such
portions and in such order as determined in Mortgagee’s sole discretion.  No
such action shall in any way be considered a waiver of any rights, benefits or
remedies evidenced or provided by the Note, this Mortgage or any of the other
Loan Documents.  The failure of Mortgagee to exercise any right, remedy or
option provided in the Note, this Mortgage or any of the other Loan Documents
shall not be deemed a waiver of such right, remedy or option or of any covenant
or obligation secured by the Note, this Mortgage or the other Loan
Documents.  No acceptance by Mortgagee of any payment after the occurrence of
any Event of Default and no payment by Mortgagee of any obligation for which
Mortgagor is liable hereunder shall be deemed to waive or cure any Event of
Default with respect to Mortgagor, or Mortgagor’s liability to pay such
obligation.  No sale of all or any portion of the Mortgaged Property, no
forbearance on the part of Mortgagee, and no extension of time for the payment
of the whole or any portion of the Debt or any other indulgence given by
Mortgagee to Mortgagor, shall operate to release or in any manner affect the
interest of Mortgagee in the remaining Mortgaged Property or the liability of
Mortgagor to pay the Debt.  No waiver by Mortgagee shall be effective unless it
is in writing and then only to the extent specifically stated.  All reasonable
costs and expenses of Mortgagee in exercising its rights and remedies under this
paragraph (including reasonable attorneys’ fees and disbursements to the extent
permitted by law), shall be paid by Mortgagor immediately upon notice from
Mortgagee, with interest at the Default Rate for the period after notice from
Mortgagee and such costs and expenses shall constitute a portion of the Debt and
shall be secured by this Mortgage.





16

--------------------------------------------------------------------------------

 



(i) The interests and rights of Mortgagee under the Note, this Mortgage or in
any of the other Loan Documents shall not be impaired by any indulgence,
including (i) any renewal, extension or modification which Mortgagee may grant
with respect to any of the Debt, (ii) any surrender, compromise, release,
renewal, extension, exchange or substitution which Mortgagee may grant with
respect to the Mortgaged Property or any portion thereof; or (iii) any release
or indulgence granted to any maker, endorser, guarantor or surety of any of the
Debt.

(j) FOR THE PURPOSE OF PROCURING POSSESSION OF THE MORTGAGED PROPERTY IN THE
EVENT OF ANY DEFAULT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, MORTGAGOR
HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD IN THE
COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE, AS ATTORNEY FOR MORTGAGOR AND ALL
PERSONS CLAIMING UNDER OR THROUGH MORTGAGOR, TO APPEAR FOR MORTGAGOR AND CONFESS
JUDGMENT PURSUANT TO APPLICABLE LAW AGAINST MORTGAGOR, AND ALL PERSONS CLAIMING
UNDER OR THROUGH MORTGAGOR, FOR THE RECOVERY BY MORTGAGEE OF POSSESSION OF THE
MORTGAGED PROPERTY, WITHOUT ANY STAY OF EXECUTION, FOR WHICH THIS MORTGAGE, OR A
COPY HEREOF VERIFIED BY AFFIDAVIT, SHALL BE A SUFFICIENT WARRANT; AND THEREUPON
A WRIT OF POSSESSION MAY BE ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR
PROCEEDING WHATSOEVER. MORTGAGOR HEREBY RELEASES MORTGAGEE FROM ALL ERRORS AND
DEFECTS WHATSOEVER IN ENTERING SUCH JUDGMENT AND IN CAUSING SUCH WRIT OR WRITS
TO BE ISSUED, AND HEREBY AGREES THAT NO WRIT OF ERROR, APPEAL, PETITION TO OPEN
OR STRIKE OFF JUDGMENT, OR OTHER OBJECTION SHALL BE FILED OR MADE WITH RESPECT
THERETO. IF FOR ANY REASON AFTER SUCH JUDGMENT HAS BEEN CONFESSED THE SAME SHALL
BE DISCONTINUED OR POSSESSION OF THE MORTGAGED PROPERTY SHALL REMAIN IN OR BE
RESTORED TO MORTGAGOR, MORTGAGEE SHALL HAVE THE RIGHT FOR THE SAME DEFAULT OR
ANY SUBSEQUENT DEFAULT TO BRING ONE OR MORE FURTHER JUDGMENTS BY CONFESSION AS
ABOVE PROVIDED TO RECOVER POSSESSION OF THE MORTGAGED PROPERTY. MORTGAGEE MAY
ENTER SUCH JUDGMENT BEFORE OR AFTER THE INSTITUTION OF FORECLOSURE PROCEEDINGS
UPON THIS MORTGAGE, OR AFTER JUDGMENT THEREON OR ON THE NOTE, OR AFTER A SALE OF
THE MORTGAGED PROPERTY BY THE SHERIFF.

22. Right of Entry.  In addition to any other rights or remedies granted under
this Mortgage, Mortgagee and its agents shall have the right to enter and
inspect the Mortgaged Property at any reasonable time during the Term and upon
reasonable advance notice to Mortgagor (except following the occurrence and
continuance of a default hereunder or under any of the Loan Documents, in which
case no such notice shall be required prior to Mortgagee exercising its rights
under this Section).  The reasonable cost of such inspections or audits shall be
borne by Mortgagor should Mortgagee determine that an Event of Default exists,
including the cost of all follow up or additional investigations or inquiries
deemed reasonably necessary by Mortgagee.  The reasonable cost of such
inspections, if not paid for by Mortgagor within ten (10) Business Days of
demand therefor, may be added to the principal balance of the sums due under the
Note and this Mortgage and shall bear interest thereafter until paid at the
Default Rate.





17

--------------------------------------------------------------------------------

 



23. Security Agreement.  This Mortgage is both a real property mortgage and a
“security agreement” within the meaning of the Uniform Commercial Code.  The
Mortgaged Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property.  Mortgagor by executing and delivering this Mortgage has
granted and hereby grants to Mortgagee, as security for the Debt, a security
interest in the Mortgaged Property to the full extent that the Mortgaged
Property may be subject to the Uniform Commercial Code (said portion of the
Mortgaged Property so subject to the Uniform Commercial Code being called in
this paragraph the “Collateral”).  Mortgagor hereby agrees with Mortgagee to
deliver to Mortgagee, in form and substance reasonably satisfactory to
Mortgagee, such financing statements and such further assurances as Mortgagee
may from time to time, reasonably consider necessary to create, perfect, and
preserve Mortgagee’s security interest herein granted.  This Mortgage shall also
constitute a “fixture filing” for the purposes of the Uniform Commercial Code as
to all or any items of the Collateral that are or are to become fixtures under
the Uniform Commercial Code.  Information concerning the security interest
herein granted may be obtained from the parties at the addresses of the parties
set forth in the first paragraph of this Mortgage.  If an Event of Default shall
occur, Mortgagee, in addition to any other rights and remedies which it may
have, shall have and may exercise immediately and without demand, any and all
rights and remedies granted to a secured party upon default under the Uniform
Commercial Code, including, without limiting the generality of the foregoing,
the right to take possession of the Collateral or any part thereof, and to take
such other measures as Mortgagee may deem necessary for the care, protection and
preservation of the Collateral.  Upon request or demand of Mortgagee after the
occurrence and during the continuance of an Event of Default, Mortgagor shall at
its expense assemble the Collateral and make it available to Mortgagee at a
convenient place reasonably acceptable to Mortgagee.  Mortgagor shall pay to
Mortgagee within ten (10) Business Days of demand therefor any and all expenses,
including reasonable attorneys’ fees and disbursements, incurred or paid by
Mortgagee in protecting the interest in the Collateral and in enforcing the
rights hereunder with respect to the Collateral.  Any notice of sale,
disposition or other intended action by Mortgagee with respect to the Collateral
sent to Mortgagor in accordance with the provisions hereof at least ten (10)
Business Days prior to such action, shall constitute commercially reasonable
notice to Mortgagor.  The proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Mortgagee to the payment of the Debt in such
priority and proportions as Mortgagee in its sole discretion shall deem
proper.  In the event of any change in name, identity or structure of any
Mortgagor, such Mortgagor shall notify Mortgagee thereof and promptly after
Mortgagee’s request shall execute, file and record such Uniform Commercial Code
forms as are necessary to maintain the priority of Mortgagee’s lien upon and
security interest in the Collateral, and shall pay all reasonable expenses and
fees in connection with the filing and recording thereof.  If Mortgagee shall
require the filing or recording of additional Uniform Commercial Code forms or
continuation statements, Mortgagor shall, promptly after request, execute, file
and record such Uniform Commercial Code forms or continuation statements as
Mortgagee shall deem reasonably necessary, and shall pay all reasonable expenses
and fees in connection with the filing and recording thereof, it being
understood and agreed, however, that no such additional documents shall increase
Mortgagor’s obligations or decrease Mortgagor’s rights under the Note, this
Mortgage and any of the other Loan Documents.  Mortgagor hereby irrevocably
appoints Mortgagee as its attorney-in-fact, coupled with an interest, to file
with the appropriate public office on its behalf any financing or other
statements signed only by Mortgagee, as secured party, in connection with the
Collateral covered by this Mortgage.





18

--------------------------------------------------------------------------------

 



24. Actions and Proceedings.  Mortgagee has the right to appear in and defend
any action or proceeding brought with respect to the Mortgaged Property and to
bring any action or proceeding, in the name and on behalf of Mortgagor, which
Mortgagee, in its reasonable discretion, decides should be brought to protect
its interest in the Mortgaged Property.  Mortgagee shall, at its option, be
subrogated to the lien of any deed of trust or other security instrument
discharged in whole or in part by the Debt, and any such subrogation rights
shall constitute additional security for the payment of the Debt.

25. Recovery of Sums Required to be Paid.  Mortgagee shall have the right from
time to time to take action to recover any sum or sums which constitute a part
of the Debt as the same become due, without regard to whether or not the balance
of the Debt shall be due, and without prejudice to the right of Mortgagee
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Mortgagor existing at the time such earlier action was commenced.

26. Marshalling and Other Matters.  Mortgagor hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Mortgaged Property or any
part thereof or any interest therein.  Further, Mortgagor hereby expressly
waives any and all rights of redemption from sale under any order or decree of
foreclosure of this Mortgage on behalf of Mortgagor, and on behalf of each and
every person acquiring any interest in or title to the Mortgaged Property
subsequent to the date of this Mortgage and on behalf of all persons to the
extent permitted by applicable law.  Mortgagee shall not be under any obligation
to marshal any assets in favor of any Person or in payment of any of the Debt.

27.



Handicapped Access.

(a) Mortgagor agrees that the Mortgaged Property shall at all times comply, with
the requirements of the Americans with Disabilities Act of 1990, all state and
local laws and ordinances related to handicapped access and all rules,
regulations, and orders issued pursuant thereto including, without limitation,
the Americans with Disabilities Act Accessibility Guidelines for Buildings and
Facilities (collectively “Access Laws”).

(b) Without limiting the foregoing, Mortgagor shall cause any alterations to the
Mortgaged Property to comply with all applicable Access Laws.  The foregoing
shall apply to tenant improvements constructed by Mortgagor or by any of its
tenants.  Mortgagee may condition any such approval upon receipt of a
certificate of Access Law compliance from an architect, engineer, or other
person acceptable to Mortgagee.

(c) Mortgagor agrees to give prompt notice to Mortgagee of the receipt by
Mortgagor of any material complaints related to violation of any Access Laws and
of the commencement of any proceedings or investigations which relate to
compliance with applicable Access Laws.

28. Indemnification.  In addition to any other indemnifications provided herein
or in the other Loan Documents, Mortgagor shall protect, defend, indemnify and
save harmless Mortgagee and its successors and assigns, and the officers,
directors, stockholders, partners,





19

--------------------------------------------------------------------------------

 



members, employees, agents, and affiliates of Mortgagee and such successors and
assigns (each an “Indemnified Party”) from and against all liabilities,
obligations, claims, demands, damages, penalties, causes of action, losses,
fines, costs and expenses (including, without limitation, reasonable attorneys’
fees and disbursements), imposed upon or incurred by or asserted against any
Indemnified Party by reason of: (a) ownership of this Mortgage, the Mortgaged
Property or any interest therein or receipt of any Rents; (b) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Mortgaged Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) any use, nonuse or condition in, on or about the Mortgaged Property or any
part thereof or on adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (d) any failure on the part of Mortgagor to
perform or comply with any of the terms of this Mortgage; (e) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Mortgaged Property or any part thereof; (f) any failure of the
Mortgaged Property or the Improvements to comply with any applicable law,
statute, code, ordinance, rule or regulation including, without limitation, any
Access Laws; (g) any default by Mortgagor under this Mortgage or any of the
other Loan Documents; (h) any actions taken by any Indemnified Party in the
enforcement of this Mortgage and other Loan Documents in accordance with their
respective terms; (i) any representation or warranty made in the Note, this
Mortgage or any of the other Loan Documents being false or misleading in any
material respect as of the date such representation or warranty was made; (j)
any claim by brokers, finders or similar persons claiming to be entitled to a
commission in connection with any Lease or other transaction involving the
Mortgaged Property or any part thereof under any legal requirement or any
liability asserted against Mortgagee with respect thereto; and (k) the claims of
any lessee of any or any portion of the Mortgaged Property or any person acting
through or under any lessee or otherwise arising under or as a consequence of
any Lease (collectively, the “Indemnified Liabilities”), provided that Mortgagor
shall not have an obligation to an Indemnified Party hereunder with respect to
the Indemnified Liabilities arising from the fraud, gross negligence or willful
misconduct of such Indemnified Party as determined by a court of competent
jurisdiction.  Any amounts payable to Mortgagee by reason of the application of
this paragraph shall be secured by this Mortgage and shall become immediately
due and payable and shall bear interest at the Default Rate from the date loss
or damage is sustained by Mortgagee until paid.  The obligations and liabilities
of Mortgagor under this paragraph shall survive the termination, satisfaction,
or assignment of this Mortgage and the exercise by Mortgagee of any of its
rights or remedies hereunder, including, but not limited to, the acquisition of
the Mortgaged Property by foreclosure or a conveyance in lieu of foreclosure.

29. Notices. Any notice, including all notices given by Mortgagor to Mortgagee
pursuant to 42 Pa.C.S. § 8143(c), demand, statement, request or consent made
hereunder shall be in writing, addressed to the intended recipient at its
address set forth on page 1 of this Mortgage, and shall be made and deemed given
in accordance with the terms of this Mortgage. All notices pursuant to 42
Pa.C.S. §8143(b) or (d) must be addressed to Mortgagee at its address set forth
on page 1 of this Mortgage.

30. Authority.  (a)  Mortgagor (and the undersigned representative of Mortgagor,
if any) represent and warrant that it (or they, as the case may be) has full
power, authority and right to execute, deliver and perform its obligations
pursuant to this Mortgage, and to deed, mortgage, give, grant, bargain, sell,
alien, enfeoff, convey, confirm, warrant, pledge, hypothecate and assign the
Mortgaged Property pursuant to the terms hereof and to keep and observe all of
the terms of





20

--------------------------------------------------------------------------------

 



this Mortgage on Mortgagor’s part to be performed; and (b) Mortgagor represents
and warrants that Mortgagor is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended and the
related Treasury Department regulations, including temporary regulations.

31. Non-Waiver.  The failure of Mortgagee to insist upon strict performance of
any term hereof shall not be deemed to be a waiver of any term of this
Mortgage.  Any consent or approval by Mortgagee in any single instance shall not
be deemed or construed to be Mortgagee’s consent or approval in any like matter
arising at a subsequent date.  Mortgagor shall not be relieved of Mortgagor’s
obligations hereunder by reason of (a) the failure of Mortgagee to comply with
any request of Mortgagor or any guarantor to take any action to foreclose this
Mortgage or otherwise enforce any of the provisions hereof or of the Note, or
the other Loan Documents, (b) the release, regardless of consideration, of the
whole or any part of the Mortgaged Property, or of any person liable for the
Debt or any portion thereof, or (c) any agreement or stipulation by Mortgagee
extending the time of payment or otherwise modifying or supplementing the terms
of the Note, this Mortgage or any of the other Loan Documents.  Mortgagee may
resort for the payment of the Debt to any other security held by Mortgagee in
such order and manner as Mortgagee, in its sole discretion, may
elect.  Mortgagee may take action to recover the Debt, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of Mortgagee
thereafter to foreclosure this Mortgage.  The rights and remedies of Mortgagee
under this Mortgage shall be separate, distinct and cumulative and none shall be
given effect to the exclusion of the others.  No act of Mortgagee shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.  Mortgagee shall not be limited exclusively to
the rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.

32. No Oral Change.  This Mortgage, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Mortgagor or Mortgagee, but only by
an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

33. Liability. Subject to the provisions hereof requiring Mortgagee’s consent to
any transfer of the Mortgaged Property, this Mortgage shall be binding upon and
inure to the benefit of Mortgagor and Mortgagee and their respective successors
and assigns forever.

34. Inapplicable Provisions.  If any term, covenant or condition of the Note or
this Mortgage is held to be invalid, illegal or unenforceable in any respect,
the Note and this Mortgage shall be construed without such provision.

35. Headings, Etc.  The headings and captions of various paragraphs of this
Mortgage are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

36. Duplicate Originals.  This Mortgage may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to be an
original.





21

--------------------------------------------------------------------------------

 



37. Definitions.  Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Mortgage may
be used interchangeably in singular or plural form and the word “Mortgagor”
shall mean “Mortgagor and any subsequent owner or owners of the Mortgaged
Property or any part thereof or any interest therein,” the word “Mortgagee”
shall mean “Mortgagee and any subsequent holder of the Note,” the word “Note”
shall mean “the Note and any other evidence of indebtedness secured by this
Mortgage,” the word “person” shall include an individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, and any other entity, and the words “Mortgaged Property” shall
include any portion of the Mortgaged Property and any interest therein and the
words “attorneys’ fees” shall include any and all reasonable attorneys’ fees,
paralegal and law clerk fees, including, without limitation, fees at the
pre-trial, trial and appellate levels incurred or paid by Mortgagee in
protecting its interest in the Mortgaged Property and Collateral and enforcing
its rights hereunder.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

38. Homestead.  Mortgagor hereby waives and renounces all homestead and
exemption rights provided by the Constitution and the laws of the United States
and of any state, in and to the Mortgaged Property as against the collection of
the Debt, or any part hereof.

39. Assignments.  Mortgagee shall have the right to assign or transfer its
rights under this Mortgage without limitation.  Any assignee or transferee shall
be entitled to all the benefits afforded Mortgagee under this Mortgage.

40. Waiver of Jury Trial.  EACH OF MORTGAGOR AND MORTGAGEE HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE NOTE, THIS MORTGAGE, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY MORTGAGOR AND MORTGAGEE, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  EACH OF MORTGAGOR AND MORTGAGEE IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY THE OTHER PARTY.

41. Amendments.  Mortgagor and Mortgagee reserve the right to modify this
Mortgage or the obligations it secures, and this Mortgage as so modified will
retain priority even if the modification is materially prejudicial to the
holders of junior interests in the Mortgaged Property.  Mortgagor and Mortgagee
agree that changes in the interest rate, amortization and maturity date of the
Loan, alone or in combination will not be materially prejudicial to the holders
of junior interests in the Mortgaged Property.  By accepting, acquiring or
holding a junior interest in the Mortgaged Property, the holder thereof agrees
to be bound by this paragraph.





22

--------------------------------------------------------------------------------

 



42.



Miscellaneous.

(a) NOTICE. THIS DOCUMENT MAY NOT/DOES NOT SELL, MORTGAGE, GRANT, CONVEY,
TRANSFER, INCLUDE OR INSURE THE TITLE TO THE COAL AND RIGHT OF SUPPORT
UNDERNEATH THE SURFACE LAND DESCRIBED OR REFERRED TO HEREIN, AND THE OWNER OR
OWNERS OF SUCH COAL MAY HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL OF SUCH
COAL, AND, IN THAT CONNECTION, DAMAGE MAY RESULT TO THE SURFACE OF THE LAND AND
ANY HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN SUCH LAND, THE INCLUSION OF THIS
NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES
OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY THIS INSTRUMENT.  This
notice is set forth in the manner provided in Section 1 of the Act of July 17,
1957, P.L. 984, as amended, and is not intended as notice of unrecorded
instruments, if any.

(b) The Loan Documents contain the entire agreement between Mortgagor and
Mortgagee relating to or connected with the Loan.  Any other agreements relating
to or connected with the Loan not expressly set forth in the Loan Documents are
null and void and superseded in their entirety by the provisions of the Loan
Documents.

(c) Mortgagor represents and warrants to Mortgagee that, to Mortgagor’s
knowledge, there has not been committed by Mortgagor or any other person in
occupancy of or involved with the operation or use of the Mortgaged Property any
act or omission affording the federal government or any state or local
government the right of forfeiture as against the Mortgaged Property or any part
thereof or any monies paid in performance of Mortgagor’s obligations under the
Note or under any of the other Loan Documents.  Mortgagor hereby covenants and
agrees not to commit, intentionally permit or suffer to exist any act, omission
or circumstance affording such right of forfeiture.  In furtherance thereof,
Mortgagor hereby indemnifies Mortgagee and agrees to defend and hold Mortgagee
harmless from and against any loss, damage or injury by reason of the breach of
the covenants and agreements or the representations and warranties set forth in
this paragraph.  Without limiting the generality of the foregoing, the filing of
formal charges or the commencement of proceedings against Mortgagor or all or
any part of the Mortgaged Property under any federal or state law for which
forfeiture of the Mortgaged Property or any part thereof or of any monies paid
in performance of Mortgagor’s obligations under the Loan Documents is a
potential result, shall, at the election of Mortgagee, constitute an Event of
Default hereunder without notice or opportunity to cure.

(d) Mortgagor acknowledges that, with respect to the Loan, Mortgagor is relying
solely on its own judgment and advisors in entering into the Loan without
relying in any manner on any statements, representations or recommendations of
Mortgagee or any parent, subsidiary or affiliate of Mortgagee.  Mortgagor
acknowledges that Mortgagee engages in the business of real estate financings
and other real estate transactions and investments which may be viewed as
adverse to or competitive with the business of the Mortgagor or its
affiliates.  Mortgagor acknowledges that it is represented by competent counsel
and has consulted counsel before executing the Loan Documents.

(e) This is an Open-End Mortgage and shall be entitled to all benefits as such
under 42 PaC.S. §8143.  As contemplated by 42 Pa.C.S. §8143, the indebtedness
secured hereby is to be advanced pursuant to the Loan Documents, the terms and
conditions of which are





23

--------------------------------------------------------------------------------

 



incorporated herein by this reference with the same force and effect as if
hereinafter more fully set forth, and this Mortgage. It is understood and agreed
that this Mortgage covers present and future advances, in the aggregate amount
of the obligations secured hereby, made by Mortgagee to or for the benefit of
Mortgagor, plus accrued and unpaid interest, and that the lien of such future
advances shall relate back to the date of this Mortgage, or to such later date
as required by applicable law.  With respect to any Lien placed on the Mortgaged
Property (other than the Lien of this Mortgage), the holder of the Lien, whether
or not consented to by Mortgagee, expressly agrees by acceptance of such Lien
and without any further act or documentation being required by it, waives and
relinquishes any rights which it may have to file or send a notice pursuant to
42 Pa.C.S. §§8143(b) and (d).

(f) If (i) this Mortgage secures a line of credit or other loan facility
pursuant to which advances are made from time to time by Mortgagee to Mortgagor,
and (ii) Mortgagee receives written notice pursuant to 42 Pa.C.S. §8143(b) from
a holder of a lien or encumbrance on the Mortgaged Property which is subordinate
to the lien of the Mortgage, then and notwithstanding any provision to the
contrary contained in any of the Loan Documents, Mortgagor agrees that Mortgagee
shall not be responsible to make any further advances to Mortgagor and Mortgagee
is released from all liability for failure to make such advances.

(g) If (i) this Mortgage secures a loan facility the proceeds of which are used
to provide funds to pay toward all or part of the cost of completing any
erection, construction, alteration or repair of any part of the Mortgaged
Property, and (ii) Mortgagee receives written notice pursuant to 42 Pa.C.S.
§8143(b)  from a holder of a mechanic’s lien for labor performed or to be
performed or materials furnished or to be furnished for the erection,
construction, alteration or repair of any part of the Mortgaged Property, then
and notwithstanding any provision to the contrary contained in any of the Loan
Documents, Mortgagor agrees that Mortgagee shall have the right to suspend
(until such time as the lien is fully released) any further advances to
Mortgagor {and Mortgagee is released from all liability for failure to make such
advances.

(h) If Mortgagor should at any time elect to limit the Debt secured by this
Mortgage pursuant to 42 Pa.C.S. §8143(c), Mortgagor agrees that notice of such
election shall (i) not be effective unless and until it is served upon Mortgagee
in accordance with the requirements of 42 Pa.C.S. §8143(d)  and fully complies
with the requirements for the giving of notices under any of the Loan Documents;
(ii) release Mortgagee from all obligations to make any further advances under
the Loan Documents or this Mortgage notwithstanding anything to the contrary
contained therein; (iii) constitute, at the election of Mortgagee, an Event of
Default under the Loan Documents; and (iv) not be effective to limit Mortgagor’s
liability for payment and performance of all obligations for which Mortgagor is
responsible under this Mortgage or the other Loan Documents (including all
reimbursement and indemnification agreements), whether such obligations arise
prior or subsequent to the date of such notice.

(i) As contemplated by 42 Pa.C.S. §8144, this Mortgage secures, and the
obligations secured include, the unpaid balances of any advances made with
respect to the Mortgaged Property for the payment of taxes, assessments,
maintenance charges, insurance premiums or costs incurred for the protection of
the Mortgaged Property or the lien of this Mortgage and expenses incurred by
Mortgagee by reason of default by Mortgagor under this Mortgage.





24

--------------------------------------------------------------------------------

 



(j) This Mortgage and the obligations arising hereunder shall be governed by and
construed in accordance with the laws of the State of Connecticut and any
applicable laws of the United States of America, except that at all times the
provisions for the creation, perfection and enforcement of the liens and the
security interests created pursuant to this Mortgage shall be governed by the
laws of the Commonwealth of Pennsylvania.

43. Future Advances.  This Mortgage secures “Future Advances,” as hereinafter
defined.  Any portion of the Debt which is incurred after the execution of this
Mortgage pursuant to any instrument referring to this Mortgage, or which is
evidenced by any instrument stating that said indebtedness is secured by this
Mortgage, shall be defined as a “Future Advance,” including, without limitation,
indebtedness incurred or advanced by Mortgagee to Mortgagor or pursuant to the
Loan Documents.  It is agreed that the Loan Documents are intended to secure all
of the debts and obligations referred to in the Loan Documents, some of which
will be obligatory future advances, and all advances under the Loan Documents
will be for commercial purposes.  This Paragraph shall serve as notice to any
subsequent holder of a lien, encumbrance, security title or other claim in and
to the Mortgaged Property that Mortgagee claims the priority of the lien of this
Mortgage for all such Future Advances, as well as for all other obligations
secured hereby.  This Paragraph shall also be notice that Mortgagee reserves the
right, upon agreement thereto with Mortgagor, to modify, extend, consolidate,
and renew the Debt, or any portions thereof, and the rate of interest charged
thereon, without affecting the priority of the lien created by this Mortgage.

44.



Swap Transaction

This Mortgage secures the Mortgagor’s obligations in any Swap Transaction
between Mortgagee and Mortgagor pursuant to applicable Swap Documents entered
into in connection with the Note or any future notes secured hereby, including
without limitation Mortgagor’s obligation to pay any applicable Swap Breakage
Fee.  Mortgagor hereby acknowledges and agrees that: (1) the Mortgagor’s
obligations under the Swap Documents are and shall be expressly included within
the obligations hereunder; (2) the Swap Documents shall be cross-collateralized
and cross-defaulted, pari passu, with this Mortgage and the other Loan
Documents; (3) Mortgagor shall pay any Swap Breakage Fee in the event the swap
must be terminated prior to maturity thereof for any reason, including without
limitation acceleration of any Term Loan pursuant to the terms of the Loan
Documents; and (4) the Swap Breakage Fee will be calculated based on relevant
market conditions and swap value as Mortgagee may determine in its discretion at
the time of such termination and, as such, the amount of the Swap Breakage Fee
may be substantial. 

45.



Cross Default/Cross Collateralization.    

The Mortgage is hereby cross-defaulted and cross collateralized with the
mortgage by Riverbend Hanover Properties I LLC in favor of Mortgagee on Adjacent
Premises dated as of the date herewith.

46. Springing Master Lease.  Should the Tenant vacate the Mortgaged Premises
prior to the payment in full of this Loan, Mortgagor shall cause Griffin Land,
LLC to provide a master lease of the Mortgaged Premises, effective as of the
date of termination of the Lease (the “Springing Master Lease”).  The Springing
Master Lease shall be a net lease of all square





25

--------------------------------------------------------------------------------

 



footage at the Mortgaged Property on terms and conditions reasonably acceptable
to Mortgagee, and shall continue until such time as a replacement tenant
executes a new lease on terms and conditions acceptable to Mortgagee in its
discretion.   The rent under such Springing Master Lease shall be sufficient to
provide a minimum debt service coverage ratio of 1.10 times debt service payable
under the Loan.  In addition, if Tenant does not exercise its option to renew
the term of the Lease by the date which is nine (9) months prior to expiration
of the Lease term, Mortgagor shall pay all cash flow from the Mortgaged Property
(after payment of debt service and any ordinary and necessary operating expenses
(to the extent not paid by Tenant)) to Mortgagee until such time as such renewal
option is exercised or a lease with a replacement tenant on terms and conditions
acceptable to Mortgagee in its reasonable discretion is approved and entered
into.  Such cash flow shall be held in escrow by Mortgagee to be applied to
brokerage fees, re-leasing costs and tenant improvement costs incurred in
connection with re-leasing all or any part of the Mortgaged Property.   Upon
re-leasing of substantially all of the vacated space at a rental rate sufficient
to provide a debt service coverage ratio of not less than 1.1 to 1 and on other
terms and conditions acceptable to Mortgagor in its discretion, then such cash
flow sweep shall be terminated and any balance then held in escrow by Mortgagee
shall be released to Mortgagee.  Notwithstanding the foregoing, upon the
occurrence of an Event of Default, the cash flow held hereunder may be applied
by Mortgagee to any sums due and owing under the Note or this Mortgage, as
determined in its Mortgagee’s discretion.  The obligation to deliver this
Springing Master Lease shall terminate at such time as the two (2) current
tenants of the Adjacent Premises take occupancy and commence paying rent, as
evidenced by delivery of an estoppel certificate or commencement date agreement
from each such tenant confirming acceptance of possession and commencement of
payment of rent.  At such time, Mortgagor shall also deliver certificates of
occupancy for both tenants’ premises and an architect’s certificate of
substantial completion.

47. Partial Release.  In the event that Mortgagor wishes to sell the Mortgaged
Property, and if the Adjacent Premises is not be sold simultaneously, and
provided that neither Mortgagor nor the owner of the Adjacent Premises is in
default in the performance of any of their respective obligations under this
Mortgage or any other loan documents relating to this Mortgage or the mortgage
on the Adjacent Premises, and (i) the leases of the Adjacent Premises have a
remaining term of at least two (2) years, or (ii) if any leases have a remaining
term of less than two (2) years, Griffin Industrial, LLC shall enter into a
lease of such space for the remainder of such two (2) year period (the term of
which  shall commence upon expiration of such existing lease(s), unless they
shall thereafter be extended or renewed), Mortgagee agrees to provide a release
of mortgage as to the Mortgaged Property and to release all other security
interests related to the Mortgaged Property for a principal payment in an amount
equal to the greater of: (1) (a) 51.36% of the outstanding principal balance of
the Loan, if third party tenants have remaining term of at least two (2) years,
or (b) 56.49% of the outstanding principal balance of the Loan, if a lease from
Griffin Industrial, LLC has been required; or (2) an amount sufficient that the
Adjacent Premises is in compliance with the financial covenants set forth in
Section 10 of the Mortgage with respect to the Adjacent Premises, together with
payment of any prepayment and/or swap breakage fee which may be due as a result
of such prepayment.  If required by Mortgagee, an updated appraisal to confirm
compliance with the loan to value covenant may be required. 

 

Upon release of the Mortgaged Property, Mortgagor shall be automatically
released from all obligations under the Note and every other document or
instrument relating to the Loan except for any obligations which expressly
survive the payment of the Loan; and Griffin





26

--------------------------------------------------------------------------------

 



Industrial, LLC shall be released from all obligations under its Non-Recourse
Guaranty of the Loan as they pertain to the Mortgaged Property, except for any
obligations which expressly survive the payment of the Loan.  The liability of
Mortgagor shall remain in full force and effect as to the remaining balance due
and all obligations as they pertain to the Adjacent Premises.

[SIGNATURES TO FOLLOW]

 

 

 



27

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Mortgagor has executed this instrument the day and year
first above written.

 

MORTGAGOR:

 

 

 

RIVERBEND HANOVER PROPERTIES II LLC,

 

a Pennsylvania limited liability company

 

 

 

 

 

 

 

 

By:

/s/Anthony Galici

 

 

Name:

Anthony Galici

 

 

Title:

Vice President

 

 

STATE OF CONNECTICUT  )

) ss.: Bloomfield

COUNTY OF HARTFORD    )

On the 14th day of November in the year 2016 before me, the undersigned,
personally appeared Anthony Galici, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity as Vice President of Riverbend Hanover Properties II LLC, and that by
his signature on the instrument, he executed the instrument for the purposes
therein contained as his free act and deed and the free act and deed of said
limited liability company.

 

 

 

Sign Name:   /s/Nichole Parlapiano

 

Print Name:  Nichole Parlapiano

 

Notary / Commissioner of the Superior Court

 

 

 

 



Signature Page to Bethlehem, PA Open-End Mortgage, Assignment of Leases

and Rents and Security Agreement

--------------------------------------------------------------------------------

 



The undersigned certifies that the address of the Mortgagee is CityPlace II, 185
Asylum Street, Hartford, CT 06103.

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Sean Mulready

   

 

On behalf of Mortgagee





 

--------------------------------------------------------------------------------

 



EXHIBIT A

Legal Description

Lot 10-2 Hanover Corporate Center II

Lands Now or Formerly of Riverbend Hanover Properties, LLC

ALL THAT CERTAIN tract or parcel of land known as 5220 Jaindl Boulevard, having
been assigned Northampton County tax assessment parcel ID L6-16-4M-1, situate
north of Jaindl Boulevard along the southerly side of Steuben Road in the
Township of Hanover, County of Northampton, Commonwealth of Pennsylvania and
identified as Lot 10-2 on a plan of record titled “Preliminary/Record
Subdivision Plan, Griffin Land and Nurseries, Inc., Flex Warehousing Facility,
Lot 10 – Hanover Corporate Center II” prepared by Keystone Consulting Engineers
Inc., dated February 5, 2014, and last revised October 1, 2014, recorded in the
Northampton County Recorder of Deeds Office as Plan Book Volume: 2014-5, Page:
411, bounded and described as follows to wit:

 

BEGINNING at an iron pin found in the northerly right-of-way line of Jaindl
Boulevard (60 feet wide), said point being aligned with the extended centerline
of Sterners Way and being the southeasterly property corner of lands now or
formerly of Riverbend Hanover Properties, LLC and identified as Lot 10-1 on
aforementioned Subdivision Plan and the southeasterly property boundary corner
of lands now or formerly of Fred J. Jaindl;

 

Thence along said common property boundary line between said lands of Riverbend
and said lands of Jaindl, North 07 degrees 25 minutes 05 seconds West, 579.50
feet to an iron pin with cap to be set, said point being the true point and
place of beginning;

 

Thence continuing along said lands of Jaindl, North 07 degrees 25 minutes 05
seconds West, 751.97 feet to an iron pin with cap found in the southerly
property boundary line of lands now or formerly of Gregg S. Amore;

 

Thence said lands of Amore and other lands now or formerly of Gregg S. Amore,
North 59 degrees 50 minutes 17 seconds East, 642.08 feet to a concrete monument
found in the southwesterly property boundary line of lands now or formerly of
Thomas and Allison Miller;

 

Thence along said lands of Miller the following four (4) courses and distances:

 

1.



South 76 degrees 58 minutes 17 seconds East, 130.76 feet to an iron pin found;

2.



South 09 degrees 41 minutes 17 seconds East, 8.29 feet to an iron pin found;

3.



South 75 degrees 13 minutes 17 seconds East, 218.67 feet to an iron pipe found;

4.



North 14 degrees 46 minutes 43 seconds East, 177.18 feet to an iron pin found in
the southerly right-of-way line of Steuben Road (60 feet wide);

Thence along said southerly right-of-way line of Steuben Road, South 74 degrees
45 minutes 36 seconds East, 246.00 feet to an iron pin found;

 

Thence continuing along said southerly right-of-way line of Steuben Road along a
curve to the left having a radius of 230.00 feet, a chord bearing of South 79
degrees 42 minutes 50 seconds East, a chord distance of 39.72 feet, and an arc
length of 39.77 feet to an iron pin found, said point being the northwesterly
property boundary corner of lands now or formerly of Margaret S. Kovacs;

 



A-2

--------------------------------------------------------------------------------

 



Thence along said lands of Kovacs, South 08 Degrees 46 minutes 34 seconds East,
526.35 feet to an iron bolt found;

 

Thence continuing along said lands of Kovacs, North 73 degrees 46 minutes 43
seconds East, 275.65 feet to an iron pin found, said point making a westerly
corner of lands now or formerly of Amerisource Bergen Drug Corporation;

 

Thence along said lands of Amerisource Bergen Drug Corporation, South 07 degrees
54 minutes 01 seconds East, 390.83 feet to an iron pin to be set; said point
being the northeasterly property boundary corner of said Lot 10-1;

 

Thence along said Lot 10-1 the following three (3) courses and distances:

 

1.



South 82 degrees 34 minutes 55 seconds West, 306.16 feet to an iron pin with cap
to be set;

2.



South 07 degrees 25 minutes 05 seconds East, 46.00 feet to an iron pin with cap
to be set;

3.



South 82 degrees 34 minutes 55 seconds West, 1,231.27 feet to the true point and
place of beginning.

CONTAINING 28.721 acres (1,251,100 square feet) of land more or less.

 

SUBJECT to any notes, easements, or covenants on aforementioned Subdivision
Plan, and any other pertinent facts a title search might disclose.

 

A-3

--------------------------------------------------------------------------------